Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-19 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the computer readable storage medium is not defined in the specification to exclude signals per se.
Applicant can amend claims 19 by adding the words “non-transitory” prior to “computer-readable storage medium” which will explicitly exclude any non-statutory subject matter from being read into the claims.

CLAIM INTERPRETATION
3. 	The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION – An element in a claim for a combination may be expressed as a means or step for performing a specified 

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
….an evaluation information acquiring module Claim 10
….an auxiliary information acquiring module Claim 10
….a feature representation determining module Claim 10
….a preference prediction determining module Claim 10
….a first initialization module Claim 11
….a first projection acquiring module Claim 11
…..a first adjustment module Claim 11
….an object hierarchical relationship feature representation determining module Claim 12
….an object feature representation determining module Claim 12
….a first object hierarchy feature representation determining module Claim 13
….a second object hierarchy feature representation determining module Claim 13
…..a second initialization module Claim 13
….a second adjustment module Claim 13
….a prediction object hierarchy representation determining module Claim 13
….a second projection acquiring module Claim 14
….a third initialization module Claim 14
….a third adjustment module Claim 14
….a user hierarchical relationship feature representation determining module Claim 15
….a user feature representation determining module Claim 15

….a second user hierarchy feature representation determining module Claim 16
….a fourth initialization module Claim 16
….a fourth adjustment module Claim 16
….a prediction user hierarchy representation determining module Claim 16
….a preference prediction value determining module Claim 17
….a matrix product calculation module Claim 17
….a recommendation module Claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 6, 8-10, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju in view of Franke and further in view of Raghavan. (U. S. Patent Publication 20180121986, referred to as Akkiraju; U. S. Patent 10127596, referred to as Franke; U. S. Patent 8484208, referred to as Raghavan)

Claim 1
Akkiraju discloses a method for object preference prediction, comprising: acquiring evaluation information indicating preference values of partial users in a user set for partial objects in an object set (Akkiraju, 0073; As disclosed herein, illustrative embodiments provide mechanisms for predicting or inferring a brand personality of products based on analysis of crowdsource information and comparing brands to determine relationships between brands, but also provides mechanisms for predicting or inferring user's actual brand personality and desired self-brand personality, as well as Akkiraju, 0053; Given a user's purchase historical matrix (users x products), the matrix can be decomposed into two latent matrixes, where one represents the user's characteristics in the latent space and where the other represents the brand's characteristics. Matrix factorization can be leveraged to perform the matrix decomposition.)
Akkiraju does not disclose expressly acquiring auxiliary information of at least one of the user set and the object set, wherein the auxiliary information indicates an attribute of at least one of a corresponding user in the user set and a corresponding object in the object set.
Franke discloses acquiring auxiliary information of at least one of the user set and the object set, wherein the auxiliary information indicates an attribute of at least one of a corresponding user in the user set and a corresponding object in the object set. (Franke, fig 2, c18:16-35, c5:9-29; ‘…an items information database 240…’, ‘…a user data database 270…’, ‘In some embodiments, the system may also be configured to derive one or more user preferences based on additional information known about the client, such as information received from a client survey, information about the demographics of the client, and/or the like.’, ‘The selected item description receiver 231 can then be configured to retrieve the necessary feature information from the items information database 240 utilizing that identifier.’ This establishes that items have features or auxiliary information.) It would have been obvious to one having ordinary 
Akkiraju and Franke do not disclose expressly determining a preference prediction value of a target user in the user set for a target object in the object set based on the user feature representation and the object feature representation, wherein a preference value of the target user for the target object is not indicated in the evaluation information, wherein the auxiliary information comprises at least one of object non-hierarchical information, object hierarchical information, user non-hierarchical information and user hierarchical information, the object non-hierarchical information indicates non-hierarchical attributes of the respective objects in the object set, the object hierarchical information indicates a plurality of attributes, which have a hierarchical relationship, of the respective objects in the object set, the user non-hierarchical information indicates non-hierarchical attributes of the respective users in the user set, and the user hierarchical information indicates a plurality of attributes, which have a hierarchical relationship, of the respective users in the user set.
Raghavan discloses determining a preference prediction value of a target user in the user set for a target object in the object set based on the user feature representation and the object feature representation, wherein a preference value of the target user for the target object is not indicated in the evaluation information, (Raghavan, c39:58-c40:4; The difference between the presentation of field 832e and fields 831c, 832b, Raghavan, c33:41-62, c4:9-22; (227) For example, for a group comprised of search result data objects that are rows, arrays, or otherwise non-hierarchical collections of values, the server may determine that each data object is to be displayed in a row-based structure in which each result field is mapped to a column of the row. Each row constitutes a search result view, and the rows for the group collectively form a group table. Each column may be labeled with a name based on the common structure or schema for the group. (228) As another example, for groups whose search result data objects are hierarchical collections of data, such as multi-level search result subgraphs, the server may also determine that each data object is to be displayed in row-based structures. The values at each leaf of a search result subgraph may be mapped to a separate column in the row-based structure. The row-based views of the search result subgraphs are pooled together for the group to collectively form a group table. To retain additional structural details, values for nodes that are nested within in parent nodes may be displayed in a subdivided column with a column for the parent node. This subdivision may be indicated by a multi-level header for subdivided columns in the group table. And Another objective of normalization is to reduce redundancy by having a single, self-contained data object for each unit of data that is re-useable, such Raghavan, c4:9-22, c9:35-44, c4:9-22; Hierarchical and non-hierarchical of a user maps to Another objective of normalization is to reduce redundancy by having a single, self-contained data object for each unit of data that is re-useable, such as addresses, names, and components thereof.’ With ‘In an embodiment, the search results comprise two or more differently structured hierarchical data objects. In an embodiment, each view in a set of the views comprises values for leaf nodes of a corresponding data object of the hierarchical data objects.’ And ‘(227) For example, for a group comprised of search result data objects that are rows, arrays, or otherwise non-hierarchical collections of values, the server may determine that each data object is to be displayed in a row-based structure in which each result field is mapped to a column of the row. Each row constitutes a search result view, and the rows for the group collectively form a group table. Each column may be labeled with a name based on the common structure or schema for the group.’). It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke and Raghavan before him before the effective filing date of the claimed invention, to modify Akkiraju and Franke to incorporate the ability to generate a preference value between an object and a user; Using attribute information which is 

Claim 6
Akkiraju discloses wherein the auxiliary information comprises the user hierarchical information, the plurality of attributes of the respective users are constructed as a plurality of user hierarchies, and wherein the determining the user feature representation and the object feature representation (Akkiraju, 0004; In selected embodiments, the user's desired personal brand information may be quantified in a data structure defining a hierarchical structure of multiple main goals, each of which consists of one or more sub-goals.), comprises: determining a plurality of user hierarchical relationship feature representations corresponding to the plurality of user hierarchies based on the user hierarchical information. (Akkiraju, 0030; Stored in the knowledge base 20, the hierarchical structure of the desired personal image 21 may include several main goals as representative images 22-26, where each goal consists of several sub-goals.)
Akkiraju and Franke do not disclose expressly determining the user feature representation based on the plurality of user hierarchical relationship feature representations.
Raghavan discloses determining the user feature representation based on the plurality of user hierarchical relationship feature representations. (Raghavan, , c4:9-22; And Another objective of normalization is to reduce redundancy by having a single, self-

Claim 8
Akkiraju discloses wherein the determining the preference prediction value of the target user in the user set for the target object in the object set, comprises: calculating a matrix product of the user feature representation and the object feature representation; and determining the preference prediction value of the target user for the target object based on the matrix product. (Akkiraju, 0031, 0048; ‘To this end, the personal branding/product recommendation system 15 may be provided with a self-brand gaps detector 18 which compares the user's actual brand imagery (human personality) to the user's desired imagery (brand personality) by using a transformation matrix M to transform the human personality vector H into a shared dimensional space with the brand personality vector B, and then computing a similarity measure to calculate the gaps between the user's actual and desired self-brand imagery.’ And ‘Regression 

Claim 9
Akkiraju discloses recommending an object in the object set to the target user, based on the evaluation information and the preference prediction value. (Akkiraju, 0028, 0026; ‘Moreover, as described hereafter, the implementation of the mechanisms of the illustrative embodiments improves the functionality of the computing device and provides a useful and concrete result that facilitates personal branding through the generation of recommendations for performing actions to improve the perception of a user's personal brand by closing the gap between the actual or perceived brand personality and the user's desired brand personality. In some illustrative embodiments, the personal branding product recommendation system 15 may further interface with other computing devices to initiate operations to perform the recommended actions so as to improve brand personality perception and close the gap.’ And ‘At the data processing system 101, a personal branding product recommendation system 15 is configured to generate brand-based gaps and product recommendations for display on the interface 13 of the display screen 12.’)

Claim 10
Akkiraju, 0073; As disclosed herein, illustrative embodiments provide mechanisms for predicting or inferring a brand personality of products based on analysis of crowdsource information and comparing brands to determine relationships between brands, but also provides mechanisms for predicting or inferring user's actual brand personality and desired self-brand personality, as well as determining gaps between the user's actual brand personality and the desired self-brand personality.);…. a feature representation determining module, configured to determine a user feature representation and an object feature representation using a matrix decomposition model, based on the evaluation information and the auxiliary information. (Akkiraju, 0053; Given a user's purchase historical matrix (users x products), the matrix can be decomposed into two latent matrixes, where one represents the user's characteristics in the latent space and where the other represents the brand's characteristics. Matrix factorization can be leveraged to perform the matrix decomposition.)
Akkiraju does not disclose expressly an auxiliary information acquiring module, configured to acquire auxiliary information of at least one of the user set and the object set, wherein the auxiliary information indicates an attribute of at least one of a corresponding user in the user set and a corresponding object in the object set.
Franke discloses an auxiliary information acquiring module, configured to acquire auxiliary information of at least one of the user set and the object set, wherein the auxiliary information indicates an attribute of at least one of a corresponding user in the Franke, fig 2, c18:16-35, c5:9-29; ‘…an items information database 240…’, ‘…a user data database 270…’, ‘In some embodiments, the system may also be configured to derive one or more user preferences based on additional information known about the client, such as information received from a client survey, information about the demographics of the client, and/or the like.’, ‘The selected item description receiver 231 can then be configured to retrieve the necessary feature information from the items information database 240 utilizing that identifier.’ EC: This establishes that items have features or auxiliary information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju and Franke before him before the effective filing date of the claimed invention, to modify Akkiraju to incorporate various data bases containing classes of data information of Franke. Given the advantage of being flexible in utilization of this information, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Akkiraju and Franke do not disclose expressly a preference prediction determining module, configured to determine a preference prediction value of a target user in the user set for a target object in the object set based on the user feature representation and the object feature representation, wherein a preference value of the target user for the target object is not indicated in the evaluation information, wherein the auxiliary information comprises at least one of object non-hierarchical information, object hierarchical information, user non-hierarchical information and user hierarchical information, the object non-hierarchical information indicates non-hierarchical attributes of the respective objects in the object set, the object hierarchical information indicates a 
Raghavan discloses a preference prediction determining module, configured to determine a preference prediction value of a target user in the user set for a target object in the object set based on the user feature representation and the object feature representation, wherein a preference value of the target user for the target object is not indicated in the evaluation information, (Raghavan, c39:58-c40:4; The difference between the presentation of field 832e and fields 831c, 832b, 832d, and 834c may have resulted from any of a variety of factors, including the user preferences, historical usage trends, and/or the complexity of the information deemed relevant in the data objects represented by links…EC: The fact that a ‘user preferences’ is taken into account indicates a ‘value’ has been generated.) wherein the auxiliary information comprises at least one of object non-hierarchical information, object hierarchical information, user non-hierarchical information and user hierarchical information, (Raghavan, c33:41-62; (227) For example, for a group comprised of search result data objects that are rows, arrays, or otherwise non-hierarchical collections of values, the server may determine that each data object is to be displayed in a row-based structure in which each result field is mapped to a column of the row. Each row constitutes a search result view, and the rows for the group collectively form a group table. Each column may be labeled with a name based on the common structure or schema for the group. (228) As another Raghavan, c4:9-22, c9:35-44, c4:9-22; Hierarchical and non-hierarchical of a user maps to Another objective of normalization is to reduce redundancy by having a single, self-contained data object for each unit of data that is re-useable, such as addresses, names, and components thereof.’ With ‘In an embodiment, the search results comprise two or more differently structured hierarchical data objects. In an embodiment, each view in a set of the views comprises values for leaf nodes of a corresponding data object of the hierarchical data objects.’ And ‘(227) For example, for a group comprised of search result data objects that are rows, arrays, or otherwise non-hierarchical 

Claim 15
Akkiraju discloses wherein the auxiliary information comprises the user hierarchical information, the plurality of attributes of the respective users are constructed as a plurality of user hierarchies, and wherein the feature representation determining module (Akkiraju, 0004; In selected embodiments, the user's desired personal brand information may be quantified in a data structure defining a hierarchical structure of multiple main goals, each of which consists of one or more sub-goals.) comprises: a user hierarchical relationship feature representation determining module, configured to determine a plurality of user hierarchical relationship feature representations corresponding to the plurality of user hierarchies based on the user Akkiraju, 0030; Stored in the knowledge base 20, the hierarchical structure of the desired personal image 21 may include several main goals as representative images 22-26, where each goal consists of several sub-goals.)
Akkiraju and Franke do not disclose expressly a user feature representation determining module, configured to determine the user feature representation based on the plurality of user hierarchical relationship feature representations.
Raghavan discloses a user feature representation determining module, configured to determine the user feature representation based on the plurality of user hierarchical relationship feature representations. (Raghavan, , c4:9-22; And Another objective of normalization is to reduce redundancy by having a single, self-contained data object for each unit of data that is re-useable, such as addresses, names, and components thereof. EC: Addresses can be viewed as hierarchical information. For example, country, state, zip code, street and number) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke and Raghavan before him before the effective filing date of the claimed invention, to modify Akkiraju and Franke to incorporate the ability to generate a preference value between an object and a user; Using attribute information which is both hierarchical and non-hierarchical, of Raghavan. Given the advantage of focusing in on attributes which are desired and/or location attributes, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 17
Akkiraju, 0031, 0048; ‘To this end, the personal branding/product recommendation system 15 may be provided with a self-brand gaps detector 18 which compares the user's actual brand imagery (human personality) to the user's desired imagery (brand personality) by using a transformation matrix M to transform the human personality vector H into a shared dimensional space with the brand personality vector B, and then computing a similarity measure to calculate the gaps between the user's actual and desired self-brand imagery.’ And ‘Regression models can use the user's behavior data (e.g., purchase historical data) to establish the transformation matrix M. For example, the user's human personalities can be computed from their Twitter tweets and the brand personality of their purchased products, respectively.’)

Claim 18
Akkiraju discloses a recommendation module, configured to recommend an object in the object set to the target user, based on the evaluation information and the preference prediction value. (Akkiraju, 0028, 0026; ‘Moreover, as described hereafter, the implementation of the mechanisms of the illustrative embodiments improves the functionality of the computing device and provides a useful and concrete result that facilitates personal branding through the generation of recommendations for performing 

Claim 19
Akkiraju discloses a computer readable storage medium having computer readable program instructions stored thereon for executing the method according to claim 1. (Akkiraju, 0018; Furthermore, aspects of the present invention may take the form of computer program product embodied in a computer readable storage medium or media having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.)

Claim(s) 2, 5, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju, Franke and Raghavan as applied to claims 1, 6, 8-10, 15, 17-19 above, and further in view of Maruhashi. (U. S. Patent Publication 20180096247, referred to as Maruhashi)

Claim 2
Akkiraju, 0042, 0056; ‘In addition, the personal branding system 300 may include a people personality predictor 311 which receives the user information 311 which may include behavior data and/or personality attributes from the user that is collected from the user's personal devices, emails, blogs, social media, or other communications sites, such as textual or interaction data collected from the user's Twitter tweets and Facebook Likes. The user information 311 may also include user-specified personal imagery collected from the user 330 via surveys. Collected over specified time periods, the input user information 311 contains information relating to the user's perceived or actual images (reality) and desired images (goals).’ And ‘In this defined criterion, P represents a set of product, and d is the number of products in the set. In addition, I and G are the product functions at individual level and group level respectively, with I being the individual function to compute the brand personality of an individual product, and with G being the group function to calculate the interaction effects among the product's personalities, such as the correlation among them.’); acquiring a projection of the current object feature representation onto a feature dimension associated with the object non-hierarchical information. (Akkiraju, 0047; For example, the brand personality measure may be defined as B ϵ R.sup.m, and the human personality measure may be defined as H ϵ R.sup.n, where m and n are the number of dimensions of a feature vector (e.g., m=42 and n=56). To map the brand and human personality measures into a shared dimension 
Akkiraju, Franke and Raghavan do not disclose expressly adjusting the current object feature representation based on a difference between the projection of the current object feature representation and the object non-hierarchical information, to obtain the object feature representation.
Maruhashi discloses adjusting the current object feature representation based on a difference between the projection of the current object feature representation and the object non-hierarchical information, to obtain the object feature representation. (Maruhashi, 0105; The training unit 140 now calculates a difference between the output value and training label value. For example, the training unit 140 obtains a difference value of 1.1 by subtracting the training label value 1.0 from the output value 2.1. In other words, the output value exceeds the training label value by an error of 1.1. This error is referred to as an “output error.”) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke, Raghavan and Maruhashi before him before the effective filing date of the claimed invention, to modify Akkiraju, Franke and Raghavan to incorporate the calculation of distance between a user and an object; user attributes and object attributes in a common format of Maruhashi. Given the advantage of to be able to calculate the similarity between a user and an object for suggestion or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 5

Maruhashi discloses wherein the auxiliary information comprises the user non-hierarchical information, and wherein the determining the user feature representation and the object feature representation, comprises: initializing the user feature representation to obtain a current user feature representation (Maruhashi, 0080; The training unit 140 first gives initial values for a reference pattern 50 under development.); acquiring a projection of the current user feature representation onto a feature dimension associated with the user non-hierarchical information; and adjusting the current user feature representation based on a difference between the projection of the current user feature representation and the user non-hierarchical information, to obtain the user feature representation. (Maruhashi, 0088; The training unit 140 then calculates an inner product of the foregoing error vector and the variation vector calculated above. The calculated inner product suggests the direction and magnitude of a modification to be made to the quantity field of record “S′1, R′1” in the reference pattern 50. As noted above, the quantity value of record “S′1, R′1” in the reference pattern 50 has temporarily 

Claim 11
Akkiraju discloses wherein the auxiliary information comprises the object non-hierarchical information, and wherein the feature representation determining module comprises: a first initialization module, configured to initialize the object feature representation to obtain a current object feature representation (Akkiraju, 0042, 0056; ‘In addition, the personal branding system 300 may include a people personality Akkiraju, 0047; For example, the brand personality measure may be defined as B ϵ R.sup.m, and the human personality measure may be defined as H ϵ R.sup.n, where m and n are the number of dimensions of a feature vector (e.g., m=42 and n=56). To map the brand and human personality measures into a shared dimension space, the transformation matrix M is defined which satisfies the vector transformation equation B=M×H as follows:)
Akkiraju, Franke and Raghavan do not disclose expressly a first adjustment module, configured to adjust the current object feature representation based on a 
Maruhashi discloses a first adjustment module, configured to adjust the current object feature representation based on a difference between the projection of the current object feature representation and the object non-hierarchical information, to obtain the object feature representation. (Maruhashi, 0105; The training unit 140 now calculates a difference between the output value and training label value. For example, the training unit 140 obtains a difference value of 1.1 by subtracting the training label value 1.0 from the output value 2.1. In other words, the output value exceeds the training label value by an error of 1.1. This error is referred to as an “output error.”) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke, Raghavan and Maruhashi before him before the effective filing date of the claimed invention, to modify Akkiraju, Franke and Raghavan to incorporate the calculation of distance between a user and an object; user attributes and object attributes in a common format of Maruhashi. Given the advantage of to be able to calculate the similarity between a user and an object for suggestion or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 14
Akkiraju, Franke and Raghavan do not disclose expressly wherein the auxiliary information comprises the user non-hierarchical information, and wherein the feature representation determining module comprises: a third initialization module, configured to 
Maruhashi discloses wherein the auxiliary information comprises the user non-hierarchical information, and wherein the feature representation determining module comprises: a third initialization module, configured to initialize the user feature representation to obtain a current user feature representation (Maruhashi, 0080, 0066;’ The training unit 140 first gives initial values for a reference pattern 50 under development.’ And ‘Each functional blocks seen in FIG. 4 may be implemented as a program module, so that a computer executes the program module to provide its encoded functions.’); a second projection acquiring module, configured to acquire a projection of the current user feature representation onto a feature dimension associated with the user non-hierarchical information; and a third adjustment module, configured to adjust the current user feature representation based on a difference between the projection of the current user feature representation and the user non-hierarchical information, to obtain the user feature representation. (Maruhashi, 0088; The training unit 140 then calculates an inner product of the foregoing error vector and the variation vector calculated above. The calculated inner product suggests the direction and magnitude of a modification to be made to the quantity field of record “S′1, .

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju, Franke and Raghavan as applied to claims 1, 6, 8-10, 15, 17-19 above, and further in view of Clark. (U. S. Patent Publication 20080262945, referred to as Clark) 

Claim 3
Akkiraju, Franke and Raghavan do not disclose expressly wherein the auxiliary information comprises the object hierarchical information, the plurality of attributes of the respective objects are constructed as a plurality of object hierarchies, and wherein the determining the object feature representation, comprises: determining a plurality of object hierarchical relationship feature representations corresponding to the plurality of object hierarchies based on the object hierarchical information; and determining the object feature representation based on the plurality of object hierarchical relationship feature representations.
Clark discloses wherein the auxiliary information comprises the object hierarchical information, the plurality of attributes of the respective objects are constructed as a plurality of object hierarchies, and wherein the determining the object feature representation, comprises: determining a plurality of object hierarchical relationship feature representations corresponding to the plurality of object hierarchies based on the object hierarchical information; and determining the object feature representation based on the plurality of object hierarchical relationship feature representations. (Clark, 0028; The present invention would pre-define multi-level categories or ontologies that have parent categories such as "automobile" which contain child categories for the `Make` such as: "Toyota", "Ford", "Lexus", "Mercedes", etc. The "Ford" category would contain child categories for each make's model such as "Mustang", "F-150", "Bronco", "Taurus", etc. The "Mustang" would have a child category which contained attributes of the model, such as: "convertible", "automatic 

Claim 12
Akkiraju, Franke and Raghavan do not disclose expressly wherein the auxiliary information comprises the object hierarchical information, the plurality of attributes of the respective objects are constructed as a plurality of object hierarchies, and wherein the feature representation determining module comprises: an object hierarchical relationship feature representation determining module, configured to determine a plurality of object hierarchical relationship feature representations corresponding to the plurality of object hierarchies based on the object hierarchical information; and an object feature representation determining module, configured to determine the object feature representation based on the plurality of object hierarchical relationship feature representations.
Clark discloses wherein the auxiliary information comprises the object hierarchical information, the plurality of attributes of the respective objects are Clark, 0028; The present invention would pre-define multi-level categories or ontologies that have parent categories such as "automobile" which contain child categories for the `Make` such as: "Toyota", "Ford", "Lexus", "Mercedes", etc. The "Ford" category would contain child categories for each make's model such as "Mustang", "F-150", "Bronco", "Taurus", etc. The "Mustang" would have a child category which contained attributes of the model, such as: "convertible", "automatic transmission", etc. EC: This example has 4 layers. In descending order, automobile-make-model-attributes.) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke, Raghavan and Clark before him before the effective filing date of the claimed invention, to modify Akkiraju, Franke and Raghavan to incorporate hierarchical and non-hierarchical data, initializing data structures to hold both hierarchical and non-hierarchical data, analyzing data structures by analysis, of Clark. Given the advantage of being able to compare data structures to determine distance between them, one having ordinary skill in the art would have been motivated to make this obvious modification.

(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju, Franke, Raghavan and Clark as applied to claims 3 and 12 above, and further in view of Dimascid. (U. S. Patent Publication 20160364234, referred to as Dimascid)

Claim 4
Akkiraju, Franke and Raghavan do not disclose expressly wherein the determining the plurality of object hierarchical relationship feature representations corresponding to the plurality of object hierarchies, comprises: initializing the plurality of object hierarchical relationship feature representations to obtain a current plurality of object hierarchical relationship feature representations; determining a first object hierarchy feature representation associated with a first object hierarchy of the plurality of object hierarchies, based on the current plurality of object hierarchical relationship feature representations; determining a second object hierarchy feature representation associated with a second object hierarchy of the plurality of object hierarchies, based on the current plurality of object hierarchical relationship feature representations, wherein the second object hierarchy is a sub-hierarchy of the first object hierarchy.
Clark discloses wherein the determining the plurality of object hierarchical relationship feature representations corresponding to the plurality of object hierarchies, comprises: initializing the plurality of object hierarchical relationship feature representations to obtain a current plurality of object hierarchical relationship feature representations (Clark, 0050-0052; ‘The method and apparatus of the present invention relates to automatic notifications of products or services matched to a buyers  The system would then periodically scan all the ontological data entered by sellers to see if it matched what any of the buyers have entered. Whenever a buyer entered in a new subscription feed, the system would check that against existing seller subscriptions and generate notifications if appropriate (sellers subscription feed matched buyers subscription info).); determining a first object hierarchy feature representation associated with a first object hierarchy of the plurality of object hierarchies, based on the current plurality of object hierarchical relationship feature representations (Clark, 0082;  An example of a first order would be ‘The following XML hierarchy (which is an ontology for automobiles) could be used as an ontological data structure to represent the automobile make and model relationship within the ontological database system (the vertical dots represent where more automobile information would be normally, but we aren't showing for space considerations)’; determining a second object hierarchy feature representation associated with a second object hierarchy of the plurality of object hierarchies, based on the current plurality of object hierarchical relationship feature representations, wherein the second object hierarchy is a sub-hierarchy of the first object hierarchy. (Clark, 0095; to provide a subset of hierarchical attributes (e.g.: model, manufacturer, color, height, length, width, etc.) associated with each of the ontological items in the products and services ontological rich data structures EC: A second object hierarchy would be the ‘model’ while the first order is the automobile make.) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke, Raghavan and Clark before him before the effective filing date of the claimed invention, to modify 
Akkiraju, Franke, Raghavan and Clark do not disclose expressly determining a prediction object hierarchy feature representation associated with the first object hierarchy, based on the second object hierarchy feature representation and the object hierarchical information; and adjusting the current plurality of object hierarchical relationship feature representations based on a difference between the first object hierarchy feature representation and the object prediction hierarchy feature representation, to obtain the plurality of object hierarchical relationship feature representations corresponding to the plurality of object hierarchies.
DiMascio discloses determining a prediction object hierarchy feature representation associated with the first object hierarchy, based on the second object hierarchy feature representation and the object hierarchical information (DiMascio, 0005; In one aspect of the present invention, a method, a computer program product, and a system includes: (i) identifying, from a hierarchical data structure, a set of contextual objects; (ii) determining, from the hierarchical data structure, an internodal relationship between two objects of the set of contextual objects; (iii) receiving a user-context indicator; and (iv) generating a subset of the hierarchical data structure based on the user-context indicator.); and adjusting the current plurality of object hierarchical relationship feature representations based on a difference between the first object DiMascio, 0078; Processing proceeds to step S260, where contextual object mod 360 identifies contextual objects of the hierarchical structure. Contextual objects include the various nodes making up the hierarchical structure as well as the concepts and ontologies defined by the hierarchical structure. In this example, contextual objects include programming views, feature streams, patch streams, integration streams, development streams, and/or release streams. Alternatively, contextual objects, in addition to or instead of the example objects, include: (i) snapshot labels; (ii) baseline labels; (iii) source code change sets, or commits; (iv) work items that correspond to commits; (v) work items that correspond to changes that occurred between two or more baselines; and/or (vi) work items related to a stream. Contextual objects are also identified as they are created, for example, when a particular view is created the new view is identified as a contextual object.) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke, Raghavan, Clark and DiMascio before him before the effective filing date of the claimed invention, to modify Akkiraju, Franke, Raghavan and Clark to incorporate generating a prediction value between a representations and learning or adjusting a relation between representations, of DiMascio. Given the advantage of generating a closer prediction and aid in further classifications, one having ordinary skill in the art would have been motivated to make this obvious modification.


Akkiraju, Franke and Raghavan do not disclose expressly wherein the object hierarchical relationship feature representation determining module comprises: a first object hierarchy feature representation determining module, configured to determine a first object hierarchy feature representation associated with a first object hierarchy of the plurality of object hierarchies, based on the current plurality of object hierarchical relationship feature representations; a second object hierarchy feature representation determining module, configured to determine a second object hierarchy feature representation associated with a second object hierarchy of the plurality of object hierarchies, based on the current plurality of object hierarchical relationship feature representations, wherein the second object hierarchy is a sub-hierarchy of the first object hierarchy.
Clark discloses wherein the object hierarchical relationship feature representation determining module comprises: a first object hierarchy feature representation determining module, configured to determine a first object hierarchy feature representation associated with a first object hierarchy of the plurality of object hierarchies, based on the current plurality of object hierarchical relationship feature representations (Clark, 0082;  An example of a first order would be ‘The following XML hierarchy (which is an ontology for automobiles) could be used as an ontological data structure to represent the automobile make and model relationship within the ontological database system (the vertical dots represent where more automobile information would be normally, but we aren't showing for space considerations)’; a second object hierarchy feature representation determining module, configured to determine a second object Clark, 0095; to provide a subset of hierarchical attributes (e.g.: model, manufacturer, color, height, length, width, etc.) associated with each of the ontological items in the products and services ontological rich data structures EC: A second object hierarchy would be the ‘model’ while the first order is the automobile make.) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke, Raghavan and Clark before him before the effective filing date of the claimed invention, to modify Akkiraju, Franke and Raghavan to incorporate hierarchical and non-hierarchical data, initializing data structures to hold both hierarchical and non-hierarchical data, analyzing data structures by analysis, of Clark. Given the advantage of being able to compare data structures to determine distance between them, one having ordinary skill in the art would have been motivated to make this obvious modification.
Akkiraju, Franke, Raghavan and Clark do not disclose expressly a second initialization module, configured to initialize the plurality of object hierarchical relationship feature representations to obtain a current plurality of object hierarchical relationship feature representations a prediction object hierarchy representation determining module, configured to determine a prediction object hierarchy feature representation associated with the first object hierarchy, based on the second object hierarchy feature representation and the object hierarchical information; and a second adjustment module, configured to adjust the current plurality of object hierarchical 
DiMascio discloses a second initialization module, configured to initialize the plurality of object hierarchical relationship feature representations to obtain a current plurality of object hierarchical relationship feature representations (DiMascio, 0077; Processing begins at step S255, where hierarchical structure module (“mod”) 355 receives hierarchical structure representing a data set.) a prediction object hierarchy representation determining module, configured to determine a prediction object hierarchy feature representation associated with the first object hierarchy, based on the second object hierarchy feature representation and the object hierarchical information (DiMascio, 0005; In one aspect of the present invention, a method, a computer program product, and a system includes: (i) identifying, from a hierarchical data structure, a set of contextual objects; (ii) determining, from the hierarchical data structure, an internodal relationship between two objects of the set of contextual objects; (iii) receiving a user-context indicator; and (iv) generating a subset of the hierarchical data structure based on the user-context indicator.); and a second adjustment module, configured to adjust the current plurality of object hierarchical relationship feature representations based on a difference between the first object hierarchy feature representation and the object prediction hierarchy feature representation, to obtain the plurality of object hierarchical relationship feature representations corresponding to the plurality of object hierarchies. (DiMascio, 0078; Processing proceeds to step S260, where contextual object mod 360 identifies contextual objects of the hierarchical structure. Contextual objects include the various nodes making up the hierarchical structure as well as the concepts and ontologies defined by the hierarchical structure. In this example, contextual objects include programming views, feature streams, patch streams, integration streams, development streams, and/or release streams. Alternatively, contextual objects, in addition to or instead of the example objects, include: (i) snapshot labels; (ii) baseline labels; (iii) source code change sets, or commits; (iv) work items that correspond to commits; (v) work items that correspond to changes that occurred between two or more baselines; and/or (vi) work items related to a stream. Contextual objects are also identified as they are created, for example, when a particular view is created the new view is identified as a contextual object.) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke, Raghavan, Clark and DiMascio before him before the effective filing date of the claimed invention, to modify Akkiraju, Franke, Raghavan and Clark to incorporate generating a prediction value between a representations and learning or adjusting a relation between representations, of DiMascio. Given the advantage of generating a closer prediction and aid in further classifications, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju, Franke, Raghavan and Maruhashi  as applied to claims 2, 5, 11 and 14 Cong. (U. S. Patent Publication 20180005161, referred to as Cong)

Claim 7
Akkiraju discloses wherein the determining the plurality of user hierarchical relationship feature representations corresponding to the plurality of user hierarchies, comprises: determining a prediction user hierarchy feature representation associated with the first user hierarchy, based on the second user hierarchy feature representation and the user hierarchical information. (Akkiraju, 0073; As disclosed herein, illustrative embodiments provide mechanisms for predicting or inferring a brand personality of products based on analysis of crowdsource information and comparing brands to determine relationships between brands, but also provides mechanisms for predicting or inferring user's actual brand personality and desired self-brand personality, as well as determining gaps between the user's actual brand personality and the desired self-brand personality. EC: Crowd sourcing can map to first and second user.)
Akkiraju, Franke and Raghavan do not disclose expressly adjusting the current plurality of user hierarchical relationship feature representations based on a difference between the first user hierarchy feature representation and the user prediction hierarchy feature representation, to obtain the plurality of user hierarchical relationship feature representations corresponding to the plurality of user hierarchies.
Maruhashi discloses adjusting the current plurality of user hierarchical relationship feature representations based on a difference between the first user hierarchy feature representation and the user prediction hierarchy feature Maruhashi, 0105; The training unit 140 now calculates a difference between the output value and training label value. For example, the training unit 140 obtains a difference value of 1.1 by subtracting the training label value 1.0 from the output value 2.1. In other words, the output value exceeds the training label value by an error of 1.1. This error is referred to as an “output error.”) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke, Raghavan and Maruhashi before him before the effective filing date of the claimed invention, to modify Akkiraju, Franke and Raghavan to incorporate the calculation of distance between a user and an object; user attributes and object attributes in a common format of Maruhashi. Given the advantage of to be able to calculate the similarity between a user and an object for suggestion or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.
Akkiraju, Franke, Raghavan and Maruhashi do not disclose expressly initializing the plurality of user hierarchical relationship feature representations to obtain a current plurality of user hierarchical relationship feature representations; determining a first user hierarchy feature representation associated with a first user hierarchy of the plurality of user hierarchies, based on the current plurality of user hierarchical relationship feature representations; determining a second user hierarchy feature representation associated with a second user hierarchy of the plurality of user hierarchies, based on the current plurality of user hierarchical relationship feature representations, wherein the second user hierarchy is a sub- hierarchy of the first user hierarchy.
Cong, 0041; In a second variation, the metric system 220 can include a plurality of analysis modules that can generate different data based on individual users, workplace role (e.g., employee, manager, leadership, etc.), teams, projects, workplaces, and/or any other suitable parameter. The parameters (e.g., roles, hierarchy, teams, projects, etc.) can be: received from a user (e.g., a managing entity, such as a project manager, a team manager, human resources, etc.), automatically determined (e.g., based on names mentioned in the user responses, historical user device collocation durations, event invitees, etc.), and/or otherwise determined.); determining a first user hierarchy feature representation associated with a first user hierarchy of the plurality of user hierarchies, based on the current plurality of user hierarchical relationship feature representations; determining a second user hierarchy feature representation associated with a second user hierarchy of the plurality of user hierarchies, based on the current plurality of user hierarchical relationship feature representations, wherein the second user hierarchy is a sub- hierarchy of the first user hierarchy. (Cong, 0074; For example, as shown in FIG. 5, presenting a metric can include presenting a first aggregate metric (e.g., a team engagement metric generated based on user metrics for the individual team members, etc.) to a user (e.g., a manager) based on an association between role identifiers (e.g., between a first role identifier and a second role identifier indicating a hierarchical relationship between the manager and a member of a team managed by the manager; between the second role identifier and a third role identifier indicating a hierarchical relationship between the manager and a 

Claim 16
Akkiraju discloses wherein the user hierarchical relationship feature representation determining module comprises: a prediction user hierarchy representation determining module, configured to determine a prediction user hierarchy feature representation associated with the first user hierarchy, based on the second user hierarchy feature representation and the user hierarchical information. (Akkiraju, 0073; As disclosed herein, illustrative embodiments provide mechanisms for predicting or inferring a brand personality of products based on analysis of crowdsource information and comparing brands to determine relationships between brands, but also provides mechanisms for predicting or inferring user's actual brand personality and desired self-brand personality, as well as determining gaps between the user's actual brand personality and the desired self-brand personality. EC: Crowd sourcing can map to first and second user.)

Maruhashi discloses a fourth adjustment module, configured to adjust the current plurality of user hierarchical relationship feature representations based on a difference between the first user hierarchy feature representation and the user prediction hierarchy feature representation, to obtain the plurality of user hierarchical relationship feature representations corresponding to the plurality of user hierarchies. (Maruhashi, 0105; The training unit 140 now calculates a difference between the output value and training label value. For example, the training unit 140 obtains a difference value of 1.1 by subtracting the training label value 1.0 from the output value 2.1. In other words, the output value exceeds the training label value by an error of 1.1. This error is referred to as an “output error.”) It would have been obvious to one having ordinary skill in the art, having the teachings of Akkiraju, Franke, Raghavan and Maruhashi before him before the effective filing date of the claimed invention, to modify Akkiraju, Franke and Raghavan to incorporate the calculation of distance between a user and an object; user attributes and object attributes in a common format of Maruhashi. Given the advantage of to be able to calculate the similarity between a user and an object for suggestion or prediction, one having ordinary skill in the art would have been motivated to make this obvious modification.

Cong discloses a fourth initialization module, configured to initialize the plurality of user hierarchical relationship feature representations to obtain a current plurality of user hierarchical relationship feature representations (Cong, 0041; In a second variation, the metric system 220 can include a plurality of analysis modules that can generate different data based on individual users, workplace role (e.g., employee, manager, leadership, etc.), teams, projects, workplaces, and/or any other suitable parameter. The parameters (e.g., roles, hierarchy, teams, projects, etc.) can be: received from a user (e.g., a managing entity, such as a project manager, a team manager, human resources, etc.), automatically determined (e.g., based on names mentioned in the user responses, historical user device collocation durations, event invitees, etc.), and/or otherwise determined.); a first user hierarchy feature Cong, 0074, 0030; For example, as shown in FIG. 5, presenting a metric can include presenting a first aggregate metric (e.g., a team engagement metric generated based on user metrics for the individual team members, etc.) to a user (e.g., a manager) based on an association between role identifiers (e.g., between a first role identifier and a second role identifier indicating a hierarchical relationship between the manager and a member of a team managed by the manager; between the second role identifier and a third role identifier indicating a hierarchical relationship between the manager and a supervisor who supervises the manager; etc.). and ‘For example, the technology can aggregate such data into a cohesive database system (e.g., as part of a metric system for determining user metrics) describing users, associated workplace roles, relevant factor values indicative of user metrics, and appropriate user metrics (e.g., specific to workplace role), thereby enabling improvement of data storage and retrieval (e.g., through associating role-specific analysis modules with relevant role identifiers to improve subsequent retrieval of and/or analysis with the modules; etc.).’ EC: The manager would be first user.) It would have been obvious to one having ordinary skill in the art, having the 


6.	Claims 1-19 are rejected.
	
Conclusion	
7.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: product, suggest, recommend, attribute, matrix, vector
	-U. S. Patent Publication 20170301001: Wilkinson
	-U. S. Patent Publication 20170206581: Feierfeil 

Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.

	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121